


Exhibit 10.29
ADDENDUM TO CONTRACT OF EMPLOYMENT




The undersigned:


1.
Daniel Grieder, residing at Stadhouderskade 6, 1054 ES Amsterdam, hereafter
called: the Employee

2.
Tommy Hilfiger Europe B.V., located at Stradhouderskade 6, 1054 ES Amsterdam,
hereafter called: the Employer

Considering:
that Employee and Employer have agreed to an employment contract for an
indefinite period of time, starting May 1st, 2004.
Agree to the following:
a.
Insofar as article 9 of the Implementation Regulation Withholding Tax Law 1965
is applicable, the Employee will receive a tax-free reimbursement for
extraterritorial expenses. The Employee agrees that his/her wage for present
employment as in article [no.] of the employment contract will be reduced in
such a manner that 100/70 of the thus to be determined and agreed on wage for
present employment is equal to the original agreed upon wage for present
employment.



b.
Insofar as article a. is applicable, the Employee will receive a reimbursement
for extraterritorial expenses equal to 30/70 of the thus to be determined and
agreed wage for present employment.



c.
The Employee is aware of the fact that an adjustment in the agreed compensation
made in accordance with article a. may have an impact on all compensation and
benefits (for example pension and social insurance benefits) related to the
wage.

Amsterdam                        July 8th, 2004
/s/ Isabella Becker                    /s/ Daniel Grieder            
Isabella Becker                        Daniel Grieder
Director European Human Resources
Tommy Hilfiger Europe B.V.








